The motion for rehearing was overruled on the 22nd day of June, 1932, and the term of court closed on the 25th day of that month. The second motion for rehearing was filed on June 30, 1932. Therefore this court is without power to consider or grant the second motion for rehearing filed after the term has closed. See Silver v. State, 110 Tex.Crim. Rep.,  8 S.W.2d 144, 9 S.W.2d 358, 60 A. L. R., 290. However, the matters presented in the motion have been considered in the original opinion and in the motion for rehearing. The bills were not discussed in detail, but were fully considered together with the record. We are constrained to regard the conclusions stated in the original opinion and in the opinion on motion for rehearing as properly disposing of the case.
The application to file a second motion for rehearing is overruled.
Overruled.